DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 7-8, 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakihara (US 20160125871 A1) in view of Yoo et al (US 20100135510 A1). 


With respect to claim 1, Shirakihara discloses a sound signal processing method comprising: 
receiving a sound signal from a sound source (Par.[0050] an input sound signal is received at input terminal #115); 
generating an early reflection sound control signal that reproduces an early reflection sound (Par.[0054] early reflected sound calculator #102 generates early reflections by applying propagation characteristics of a listening space) and a reverberant sound control signal that reproduces a reverberant sound from the sound signal (Par.[0055] late reverberant sound calculator #103 generates a reverberant sound by applying propagation characteristics of a listening space); 
generating a direct sound control signal to reproduce a direct sound by controlling a volume of the sound signal and then distributing the sound signal to output lines (Par.[0053][0069] direct sound calculator #101 generates a direct sound signal, and a volume of the direct sound signal is controlled via multipliers #106); and 
mixing the direct sound control signal, the early reflection sound control signal, and the reverberant sound control signal to generate an output signal (Par.[0070] adders #109,110 mix the direct sound signals, early reflection sound signals and the reverberant sound signals).
Shirakihara does not disclose expressly wherein generating the direct sound control signal comprises distributing the sound signal to output lines according to a distance between the sound source and each of a plurality speakers so that a sound image of the sound source is localized at a position of the sound source.
Yoo discloses a method of generating a direct sound control signal comprising distributing the sound signal to output lines according to a distance between the sound source and each of a plurality speakers so that a sound image of the sound source is localized at a position of the sound source (Par.[0069-0072] a direct sound component is generated based on sound source information and reproducing space information; wherein the information includes a distance between a virtual sound source and an nth loudspeaker represented by the coefficient e-jk|rn-rm|).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to generate the direct sound control signal of Shirakihara as performed by Yoo. The motivation for doing so would have been to spatially generate a virtual sound as if it originates from a point other than the loudspeaker location.

With respect to claim 2, Shirakihara discloses the sound signal processing method according to claim 1, further comprising: obtaining an impulse response of an early reflection sound measured in advance in a space and an impulse response of a reverberant sound measured in advance in the space (Par.[0041-0042] impulse responses are obtained from storage #40); convolving the impulse response of the early reflection sound with the sound signal to generate the early reflection sound control signal (Par.[0058-0063] acoustics calculator #100 convolves a response via multipliers #231, wherein coefficients of the multipliers are specified by controller #10 in order to generate early reflections); and convolving the impulse response of the reverberant sound with the sound signal to generate the reverberant sound control signal (Par.[0067-0068] reverberant sounds are generated via convolution filters #105).

With respect to claim 4, Shirakihara discloses the sound signal processing method according to claim 1, wherein receiving the sound signal from the sound source comprises receiving a line-inputted sound signal (Par.[0050] fig.3 #115).

With respect to claim 7, Shirakihara discloses a sound signal processing device comprising: 
a processor (fig.1 #30) configured to execute computer readable instructions stored in a memory; and a digital signal processor configured to execute signal processing, wherein the processor is configured to execute the computer readable instructions stored in the memory and the digital signal processor is configured to execute the signal processing to cause the signal processing device to:
obtain a sound signal from a sound source (Par.[0050] an input sound signal is received at input terminal #115); 
generate an early reflection sound control signal that reproduces an early reflection sound from the sound signal (Par.[0054] early reflected sound calculator #102 generates early reflections by applying propagation characteristics of a listening space); 
generate a reverberant sound control signal that reproduces a reverberant sound from the sound signal (Par.[0055] late reverberant sound calculator #103 generates a reverberant sound by applying propagation characteristics of a listening space); 
generate a direct sound control signal to reproduce a direct sound by controlling a volume of the sound signal and then distributing the sound signal to output lines (Par.[0053][0069] direct sound calculator #101 generates a direct sound signal, and a volume of the direct sound signal is controlled via multipliers #106); and 
generate an output signal by mixing the direct sound control signal, the early reflection sound control signal, and the reverberant sound control signal (Par.[0070] adders #109,110 mix the direct sound signals, early reflection sound signals and the reverberant sound signals).
Shirakihara does not disclose expressly wherein generating the direct sound control signal comprises distributing the sound signal to output lines according to a distance between the sound source and each of a plurality speakers so that a sound image of the sound source is localized at a position of the sound source.
Yoo discloses a method of generating a direct sound control signal comprising distributing the sound signal to output lines according to a distance between the sound source and each of a plurality speakers so that a sound image of the sound source is localized at a position of the sound source (Par.[0069-0072] a direct sound component is generated based on sound source information and reproducing space information; wherein the information includes a distance between a virtual sound source and an nth loudspeaker represented by the coefficient e-jk|rn-rm|).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to generate the direct sound control signal of Shirakihara as performed by Yoo. The motivation for doing so would have been to spatially generate a virtual sound as if it originates from a point other than the loudspeaker location.

With respect to claim 8, Shirakihara discloses the sound signal processing device according to claim 7, wherein the processor is configured to execute the computer readable instructions stored in the memory and the digital signal processor is configured to execute the signal processing to further cause the signal processing device to:
obtain an impulse response of an early reflection sound measured in advance in a space and an impulse response of a reverberant sound measured in advance in the space (Par.[0041-0042] impulse responses are obtained from storage #40); convolve the impulse response of the early reflection sound with the sound signal to generate the early reflection sound control signal (Par.[0058-0063] acoustics calculator #100 convolves a response via multipliers #231, wherein coefficients of the multipliers are specified by controller #10 in order to generate early reflections); and convolve the impulse response of the reverberant sound with the sound signal to generate the reverberant sound control signal (Par.[0067-0068] reverberant sounds are generated via convolution filters #105).

With respect to claim 10, Shirakihara discloses the sound signal processing device according to claim 7, wherein the signal processing device is caused to obtain the sound signal from the sound source by receiving a line-inputted sound signal (Par.[0050] fig.3 #115).

With respect to claim 13, Shirakihara discloses a non-transitory computer readable storage medium that stores a sound signal processing program for causing a sound signal processing device to execute processing of: 
receiving a sound signal from a sound source (Par.[0050] an input sound signal is received at input terminal #115); 
generating an early reflection sound control signal that reproduces an early reflection sound (Par.[0054] early reflected sound calculator #102 generates early reflections by applying propagation characteristics of a listening space) and a reverberant sound control signal that reproduces a reverberant sound from the sound signal (Par.[0055] late reverberant sound calculator #103 generates a reverberant sound by applying propagation characteristics of a listening space); 
generating a direct sound control signal to reproduce a direct sound by controlling a volume of the sound signal and then distributing the sound signal to output lines (Par.[0053][0069] direct sound calculator #101 generates a direct sound signal, and a volume of the direct sound signal is controlled via multipliers #106); and 
mixing the direct sound control signal, the early reflection sound control signal, and the reverberant sound control signal to generate an output signal (Par.[0070] adders #109,110 mix the direct sound signals, early reflection sound signals and the reverberant sound signals).
Shirakihara does not disclose expressly wherein generating the direct sound control signal comprises distributing the sound signal to output lines according to a distance between the sound source and each of a plurality speakers so that a sound image of the sound source is localized at a position of the sound source.
Yoo discloses a method of generating a direct sound control signal comprising distributing the sound signal to output lines according to a distance between the sound source and each of a plurality speakers so that a sound image of the sound source is localized at a position of the sound source (Par.[0069-0072] a direct sound component is generated based on sound source information and reproducing space information; wherein the information includes a distance between a virtual sound source and an nth loudspeaker represented by the coefficient e-jk|rn-rm|).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to generate the direct sound control signal of Shirakihara as performed by Yoo. The motivation for doing so would have been to spatially generate a virtual sound as if it originates from a point other than the loudspeaker location.

With respect to claim 14, Shirakihara discloses the sound signal processing method according to claim 1, however does not disclose expressly further comprising: obtaining position information of the sound source; and localizing, in a case where the sound source moves, the sound image of the sound source at the position of the moved sound source, based on the obtained position information of the sound source.
Yoo discloses a method of generating a direct sound control signal comprising obtaining position information of the sound source; and localizing, in a case where the sound source moves, the sound image of the sound source at the position of the moved sound source, based on the obtained position information of the sound source (Par.[0069-0072] a direct sound component is generated based on sound source information and reproducing space information; wherein the information comprising position information of the sound source Zo, Z1).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to generate the direct sound control signal of Shirakihara as performed by Yoo. The motivation for doing so would have been to spatially generate a virtual sound as if it originates from a point other than the loudspeaker location.

With respect to claim 15, Shirakihara discloses the sound signal processing device according to claim 7, however does not disclose expressly wherein the processor is configured to execute the computer readable instructions stored in the memory and the digital signal processor is configured to execute the signal processing to further cause the signal processing device to: obtain position information of the sound source; and localize, in a case where the sound source moves, the sound image of the sound source at the position of the moved sound source, based on the obtained position information of the sound source.
Yoo discloses a method of generating a direct sound control signal comprising obtaining position information of the sound source; and localizing, in a case where the sound source moves, the sound image of the sound source at the position of the moved sound source, based on the obtained position information of the sound source (Par.[0069-0072] a direct sound component is generated based on sound source information and reproducing space information; wherein the information comprising position information of the sound source Zo, Z1).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to generate the direct sound control signal of Shirakihara as performed by Yoo. The motivation for doing so would have been to spatially generate a virtual sound as if it originates from a point other than the loudspeaker location.

Claim(s) 3, 5-6, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakihara (US 20160125871 A1) in view of Yoo et al (US 20100135510 A1) and in further view of Von Tuerckheim et al (US 20200388296 A1).

With respect to claim 3, Shirakihara discloses the sound signal processing method according to claim 2, however does not disclose expressly wherein the sound signal to be convolved with the impulse response of the reverberant sound is received from an omnidirectional microphone.
Von Tuerckheim discloses a signal processing method and device, comprising receiving a sound signal (fig.3 #301); generating reverberation sound signals from the received sound signal (fig.3 #320; Par.[0028-0029]) and generating an output signal (fig.3 #203); wherein the received sound signal (#301) may be received from a microphone (fig.2 #202; Par.[0026] audio source signal #301 may be sound recorded by a microphone).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art receive the input sound signal of Shirakihara and Yoo from a microphone, as performed by Von Tuerckheim.   The motivation for doing so would have been to add the artificial reverberations and reflections provided by Shirakihara to a live captured audio signal, such as a captured voice signal, thereby simulating acoustic properties of a different listening environment in the reproduction of the captured audio signal. 
The combination of Shirakihara, Yoo and Von Tuerckheim does not disclose expressly wherein the microphone is an omnidirectional microphone. 
Official Notice is taken that omnidirectional microphones are well-known in the art and it would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an omnidirectional microphone as the microphone in the combination of Shirakihara and Von Tuerckheim.  The motivation for doing so would have been to achieve directional audio capture characteristics as desired by the user. 

With respect to claim 5, Shirakihara discloses the sound signal processing method according to claim 1, however does not disclose expressly wherein receiving the sound signal from the sound source comprises receiving the sound signal from a microphone disposed on a performer.
Von Tuerckheim discloses a signal processing method and device, comprising receiving a sound signal (fig.3 #301); generating reverberation sound signals from the received sound signal (fig.3 #320; Par.[0028-0029]) and generating an output signal (fig.3 #203); wherein the received sound signal (#301) may be received from a microphone (fig.2 #202; Par.[0026] audio source signal #301 may be sound recorded by a microphone).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art receive the input sound signal of Shirakihara and Yoo from a microphone, as performed by Von Tuerckheim.   The motivation for doing so would have been to add the artificial reverberations and reflections provided by Shirakihara to a live captured audio signal, such as a captured voice signal, thereby simulating acoustic properties of a different listening environment in the reproduction of the captured audio signal. 
The combination of Shirakihara, Yoo and Von Tuerckheim does not disclose expressly wherein the microphone is disposed on a performer.
Official Notice is taken that mounting a microphone of a performer is well-known in the art and it would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the microphone of Shirakihara and Von Tuerckheim on a performer.  The motivation for doing so would have been to capture the voice of the performer. 

With respect to claim 6, Shirakihara discloses the sound signal processing method according to claim 5, however does not disclose expressly wherein the microphone is a directional microphone.
The combination of Shirakihara , Yoo and Von Tuerckheim does not disclose expressly wherein the microphone is an directional microphone. 
Official Notice is taken that directional microphones are well-known in the art and it would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a directional microphone as the microphone in the combination of Shirakihara and Von Tuerckheim.  The motivation for doing so would have been to achieve directional audio capture characteristics as desired by the user. 

With respect to claim 9, Shirakihara discloses the sound signal processing device according to claim 8, however does not disclose expressly wherein the sound signal to be convolved with the impulse response of the reverberant sound is received from an omnidirectional microphone.
Von Tuerckheim discloses a signal processing method and device, comprising receiving a sound signal (fig.3 #301); generating reverberation sound signals from the received sound signal (fig.3 #320; Par.[0028-0029]) and generating an output signal (fig.3 #203); wherein the received sound signal (#301) may be received from a microphone (fig.2 #202; Par.[0026] audio source signal #301 may be sound recorded by a microphone).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art receive the input sound signal of Shirakihara and Yoo from a microphone, as performed by Von Tuerckheim.   The motivation for doing so would have been to add the artificial reverberations and reflections provided by Shirakihara to a live captured audio signal, such as a captured voice signal, thereby simulating acoustic properties of a different listening environment in the reproduction of the captured audio signal. 
The combination of Shirakihara, Yoo and Von Tuerckheim does not disclose expressly wherein the microphone is an omnidirectional microphone. 
Official Notice is taken that omnidirectional microphones are well-known in the art and it would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an omnidirectional microphone as the microphone in the combination of Shirakihara and Von Tuerckheim.  The motivation for doing so would have been to achieve directional audio capture characteristics as desired by the user. 

With respect to claim 11, Shirakihara discloses the sound signal processing device according to claim 7, however does not disclose expressly wherein the signal processing device is caused to obtain the sound signal from the sound source by receiving the sound signal from a microphone disposed on a performer.
Von Tuerckheim discloses a signal processing method and device, comprising receiving a sound signal (fig.3 #301); generating reverberation sound signals from the received sound signal (fig.3 #320; Par.[0028-0029]) and generating an output signal (fig.3 #203); wherein the received sound signal (#301) may be received from a microphone (fig.2 #202; Par.[0026] audio source signal #301 may be sound recorded by a microphone).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art receive the input sound signal of Shirakihara and Yoo from a microphone, as performed by Von Tuerckheim.   The motivation for doing so would have been to add the artificial reverberations and reflections provided by Shirakihara to a live captured audio signal, such as a captured voice signal, thereby simulating acoustic properties of a different listening environment in the reproduction of the captured audio signal. 
The combination of Shirakihara and Von Tuerckheim does not disclose expressly wherein the microphone is disposed on a performer.
Official Notice is taken that mounting a microphone of a performer is well-known in the art and it would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the microphone of Shirakihara, Yoo and Von Tuerckheim on a performer.  The motivation for doing so would have been to capture the voice of the performer. 

With respect to claim 12, Shirakihara discloses the sound signal processing device according to claim 11, however does not disclose expressly wherein the microphone is a directional microphone.
The combination of Shirakihara, Yoo and Von Tuerckheim does not disclose expressly wherein the microphone is an directional microphone. 
Official Notice is taken that directional microphones are well-known in the art and it would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a directional microphone as the microphone in the combination of Shirakihara, Yoo and Von Tuerckheim.  The motivation for doing so would have been to achieve directional audio capture characteristics as desired by the user. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654